Name: Commission Regulation (EEC) No 2974/92 of 14 October 1992 reducing the basic and buying-in prices for mandarins and satsumas for the 1992/93 marketing year following the monetary realignments of 13 to 17 September 1992 and the overrun in the intervention threshold for 1991/92
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  plant product
 Date Published: nan

 No L 299/20 Official Journal of the European Communities 15. 10. 92 COMMISSION REGULATION (EEC) No 2974/92 of 14 October 1992 reducing the basic and buying-in prices for mandarins and satsumas for the 1992/93 marketing year following the monetary realignments of 13 to 17 September 1992 and the overrun in the intervention threshold for 1991/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, the case of satsumas by which those thresholds are exceeded ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 16b (4) thereof, Whereas, pursuant to Article 3 of Council Regulation (EEC) No 1123/89 of 27 April 1989 amending Regulation (EEC) No 2601 /69 with respect to the processing aid scheme and amending the rules for applying the inter ­ vention thresholds for certain citrus fruits Q, the quanti ­ ties of mandarins and satsumas delivered for processing under Council Regulation (EEC) No 2601 /69 (8) are to be treated in the same way as a quantity qualifying for an intervention measure for the ascertainment of any overrun in the intervention threshold : Having regard to Council Regulation (EEC) No 1677/85 of 11 July 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), and in particular Article 6 (3) thereof, Whereas, according to information supplied by theMember States, the intervention measures taken by the Community for the 1991 /92 marketing year related to 95 278 tonnes for mandarins and 156 529 tonnes for satsumas ; whereas the Commission therefore notes an overrun in the intervention thresholds fixed for that marketing year of 59 478 tonnes for mandarins and 122 029 tonnes for satsumas ; Whereas Article 6 of Regulation (EEC) No 1677/85 provides that agricultural prices fixed in ecus are to be reduced at the time that the adjustment of the agricultural conversion rates resulting from the dismantlement of transferred monetary gaps and occurring at the beginning of the marketing year following a monetary realignment takes effect ; whereas, within the framework of the auto ­ matic dismantlement of the negative monetary gaps created by the realignments of 13 to 17 September 1992, it is necessary to divide the prices in ecus by the coeffi ­ cient reducing agricultural prices fixed at 1,002650 by Article 2 of Commission Regulation (EEC) No 2735/92(0 ; Whereas, consequently, the basic and buying-in prices for mandarins and satsumas for the 1992/93 marketing year, as fixed by Council Regulation (EEC) No 1378/92 of 21 May 1992 fixing for the 1992/93 marketing year certain prices and other amounts in the fruit and vegeta ­ bles sector (9), must be reduced by 19 % for mandarins and by 20 % for satsumas ; whereas the reductions must be added to those resulting from the monetary realign ­ ments of 13 to 17 September 1992 ; whereas the resulting total reduction is 19,21 % for mandarins and 20,21 % for satsumas ; Whereas Commission Regulation (EEC) No 3150/91 (6) fixes the intervention thresholds for the 1991 /92 marke ­ ting year at 35 800 tonnes for mandarins and 34 500 tonnes for satsumas ; Whereas, pursuant to Article 18b (2) of Regulation (EEC) No 1035/72, withdrawals on the territory of the former German Democratic Republic before the end of the 1991 /92 marketing year are not to be taken into conside ­ ration in determining whether intervention thresholds have been exceeded ; Whereas, pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72, if, during a marketing year, intervention measures taken for mandarins and satsumas involve quan ­ tities exceeding the intervention thresholds fixed for those products and for that marketing year, the basic and buying-in prices fixed for those products for the following marketing year are to be reduced by 1 % for each 3 000 tonnes in the case of mandarins and each 3 100 tonnes in Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,(') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 164, 24. 6. 1985, p. 6. (4) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 277, 22. 9. 1992, p. 18 . 0 OJ No L 299, 30. 10. 1991 , p. 27. f) OJ No L 118, 29. 4. 1989, p . 25. O OJ No L 324, 27. 12. 1969, p. 21 . O OJ No L 147, 29. 5 . 1992, p. 7. 15. 10 . 92 Official Journal of the European Communities No L 299/21 HAS ADOPTED THIS REGULATION : 19,21 % for mandarins and 20,21 % for satsumas and shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 The basic and buying-in prices for mandarins and satsumas for the 1992/93 marketing year, as fixed by Regulation (EEC) No 1378/92, shall be reduced by This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1992. For the Commission Ray MAC SHARRY Member of the Commission No L ' 299/22 Official Journal of the European Communities 15. 10. 92 ANNEX BASIC AND BUYING-IN PRICES 1992/93 marketing year MANDARINS For the period 16 November 1992 to 28 February 1993 (ECU/100 kg net) Basic price Buying-in price Community of Ten Spain Portugal Community of Ten Spain Portugal November (16 to 30) 30,03 25,72 30,03 19,27 16,44 19,27 December 29,65 25,48 29,65 18,76 16,11 18,76 January 29,15 25,16 29,15 18,00 15,62 18,00 February 27,49 24,10 27,49 17,49 15,30 17,49 These prices refer to packed mandarins of Quality Class I, size 54/69 mm. SATSUMAS For the period 16 October 1992 to 15 January 1993 (ECU/100 kg net) Basic price Buying-in price October (16 to 31 ) 23,24 11,20 November 20,00 9,00 December 22,16 9,97 January (1 to 15) 21,08 9,57 These prices refer to packed satsumas Unshiu (owari) of Quality Class I, size 54/69 mm. NB : The prices set out in this Annex do not take into account the effect of the cost of the packaging in which the product is presented.